 

 

Case 4:18-cv-04412 Document 155 Filed on 01/15/20 in TXSD Page 1 of 3

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

4:18-CV-4412

 

No. 19-20695

Certified order issued Jan 15, 2020

Sie W. C &

Clerk, U.S. Court of Appeals, Fifth Circuit

JOHN SAIN; DAVID CUMMINGS; PHILLIP GULLETT; DAVID WILSON,
United States Courts

Plaintiffs _ Appellants Southern oten of Texas

y January 15, 2020

David J. Bradley, Clerk of Court
BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, in his official capacity; JAMES MCKEE, in his official
capacity; TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
CORRECTIONAL MANAGED HEALTH CARE COMMITTEE;
UNIVERSITY OF TEXAS MEDICAL BRANCH,

Defendants — Appellees

 

Appeal from the United States District Court for the
Southern District of Texas

 

CLERK'S OFFICE:

Under 57 Cir. R. 42.3, the appeal is dismissed as of January 15, 2020,
for want of prosecution. The appellants failed to timely file their brief.

 

 
 

Case 4:18-cv-04412 Document 155 Filed on 01/15/20 in TXSD_ Page 2 of 3

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

Oper i ir
vf :

By:
Jann M. Wynne, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT

 
Case 4:18-cv-04412 Document 155 Filed on 01/15/20 in TXSD_ Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700

CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

January 15, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court ,
515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20695 John Sain, et al v. Bryan Collier, Exct Dir,
et al
USDC No. 4:18-CV~-4412

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk
( for Myre

By:

Jann M. Wynne, Deputy Clerk
504-310-7688

 

cc w/fencl:
Mr. David Cummings
Ms. Rola Daaboul
Mr. Matthew Hamilton Frederick
Mr. Philiip Gullett
Ms. Leah O'Leary
Mr. John Sain
Mr. David Wilson

 
